COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-12-01114-CV
Style:                      Yigal Bosch
                            v Braes Woods Condominium Association
                  *
Date motion filed :         January 17, 2013
Type of motion:             Appellant’s Motion to Accept his Amended Request for the Clerk’s Record
Party filing motion:        Appellant
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          Please see Texas Rule of Appellate Procedure 34.5 for items that must be included in the clerk’s
          Record and Rule 34.2 for deciding the case of an agreed clerk’s record.




Judge's signature: /s/ Jane Bland
                   Acting individually         Acting for the Court

                  Panel consists of ______________________________.

Date: January 23, 2013




November 7, 2008 Revision